Citation Nr: 1819619	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 5, 2005 to September 22, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2009 and May 2014, the case was remanded in order to afford the Veteran his requested Board hearing.  However, as he failed to appear at his scheduled September 2015 Board hearing, his request for a Board hearing is considered to be withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2017).

In February 2016 and February 2017, the case was remanded for additional development.  Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought an expert medical opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in January 2018.  Such opinion was received in March 2018.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his headache disorder, diagnosed as migraine and tension headaches, had its onset during his military service. 


CONCLUSION OF LAW

The criteria for service connection for migraine and tension headaches have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for migraine and tension headaches herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system (including migraines), to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.    

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has been diagnosed with migraine and tension headaches.   See August 2007, March 2016, and June 2017 VA examinations; March 2018 VHA opinion.  

Service treatment records during the Veteran's active duty service reflect that, on August 8, 2005, he was hospitalized for depression and, at the time, he had intense headaches for three weeks.  During his hospitalization, the Veteran continued to complain about his headaches.  At one point, he stated that he had headaches four times a week.  After his release from the psychiatric ward, the Veteran continued to complain about having headaches.  An August 2005 VA treatment record shows that he was diagnosed with headaches.  

In order to determine the nature and etiology of the Veteran's headaches, he was afforded VA examinations in August 2007 and March 2016.  However, as the Board previously determined that the opinions rendered at such times were inadequate to decide the claim, they will not be further discussed or considered.
 
Consequently, the Veteran was afforded another VA examination in June 2017 so as to determine the nature and etiology of his headache disorders.  At such time, migraine, including migraine variants, headaches were diagnosed.  The VA examiner, an internist, opined that the Veteran's headaches were less likely than not caused by or incurred during service because he clearly had tension headaches related to situational stress in service and the currently diagnosed migraine headaches are a completely different type of headache condition of which there was no evidence in military service, and there is no continuity of care indicating ongoing headaches not related to infectious or other stressors after 2006.  The VA examiner continued that the records do not document an injury, illness, event or condition during military service likely to result in or predispose to development of migraine headaches.

However, the June 2017 VA examiner failed to address the evidence of record indicating that, in addition to migraine headaches, the Veteran also had a diagnosis of tension headaches.  Therefore, the Board obtained an expert medical opinion through VHA in March 2018.

In this regard, the VHA examiner, a neurologist, opined that it was at least as likely as not that the Veteran has a diagnosis of chronic headaches that were of mixed type, i.e., migraine and tension headaches.  He also opined that the Veteran's headaches began in service.  As rationale, he explained that the Veteran's STRs show that he complained of headaches in August 2005 and was diagnosed with headaches that same month.  He found that such  headaches were consistent with headaches with mixed type migraine and tension headaches.  Moreover, he concluded that the Veteran continues to have residuals of his migraine/tension type headaches that began in service.  

Based on the foregoing, the Board finds that evidence is in relative equipoise as to whether the Veteran's diagnosed migraine headaches are related to service as both the June 2017 and March 2018 examiners' opinions reflect consideration of all relevant facts and the examiners provided a sufficient rationale for the conclusion reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the only opinion addressing the etiology of the Veteran's tension headaches was rendered by the March 2018 VA examiner.  Therefore, the Board will resolve all doubt in the Veteran's favor and find that his headache disorder, diagnosed as migraine and tension headaches, had its onset during his military service.  Consequently, service connection for such disorder is warranted.



ORDER

Service connection for migraine and tension headaches is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


